Citation Nr: 1733961	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye disability, including retinal detachment, lensectomy and enucleation of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2012 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  A transcript of that hearing is of record.  The Veteran was offered the opportunity for another hearing before a VLJ who would decide his case in April 2017 correspondence.  However, the Veteran declined this opportunity in his May 2017 response.

The Board remanded the matter for further development in April 2012, February 2015, and June 2016.  The matter is now back before the Board for further appellate action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While further delay is regrettable, the Board finds additional development is required before adjudication of the Veteran's claim.  The Veteran asserts entitlement to service connection for residuals of a left eye condition, which he claims began or is otherwise related to his active duty service. 

Initially, the Board notes the Veteran's left eye diagnoses include cataracts, retinal detachment, lensectomy, and removal of the left eyeball.  Regarding an event, injury, or disease in service, the Veteran's service treatment records (STRs) contain no symptoms, complaints, treatment or diagnosis for a head injury, a left eye injury, or blurry vision.  However, the Veteran has consistently maintained he injured his head and his left eye after walking into bulkhead aboard the USS John F. Kennedy and being knocked unconscious.  Indeed, at his February 2012 Board hearing, he reported being treated at the naval hospital in Norfolk, VA three days after the incident occurred in the summer of 1983 or 1984.  He also stated the left side of his face surrounding the eye was tender and slightly swollen but the treating physician assured him the swelling and tenderness would subside with time and prescribed him pain medication as treatment.  In this regard, the Board notes a December 2012 formal finding of unavailability for the naval hospital records.  However, the Veteran is competent to report symptoms and events which occurred in service.  Thus, affording the Veteran the benefit of the doubt, the in-service event or injury is conceded.  

The remaining issue to resolve is whether a medical nexus exists between his injury in service and his current conditions.  Here, the Board notes the Veteran has not been afforded a VA medical opinion.  In its multiple denials, the AOJ has, in part, pointed to the trauma the Veteran suffered in 2006 which led to a retinal detachment and the eventual enucleation of the left eye as the cause for his current condition.  However, the Veteran has asserted his physicians indicated his left eye was susceptible to complications from trauma due to a previous older injury.  Whether the Veteran's left eye retinal detachment and other complications in 2006 could have been caused or aggravated by an older injury is a question that must be answered by a medical professional.  As such, a remand is necessary to obtain such an opinion. 

Additionally, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its June 2016 remand, the Board directed the AOJ to obtain records from three different sources.  These were: treatment records from the Miami VAMC from 2009 to 2010; treatment records from Dr. JP who, although works for VA, treated the Veteran in a private capacity; and treatment records after March 2008 from the Bascom Palmer Eye Institute (BPEI).  In its December 2016 SSOC, the AOJ only considered treatment records from the Miami VAMC covering the period from April 2010 through September 2013.  A review of the record reveals no records exist at that facility from 2009 to April 2010.  Most importantly, the record does not show any attempts by the AOJ to obtain records from the other two sources noted in the Board's remand.  As such, the records must be obtained or a formal finding of unavailability must be associated with the record.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, as well as treatment records by Dr. JP provided in a private setting and treatment records from the Bascom Palmer Eye institute after March 2008.  If it is deemed the above-noted records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Refer the claims file to an examiner with sufficient experience and expertise to render the requested opinion.  Upon a review of the record, the physician must state whether any degree of the Veteran's left eye conditions at least as likely as not (a 50 percent probability or greater) originated during his period of active service or are otherwise etiologically related to his active duty service.  The examiner must specifically consider the Veteran's credible reports of an injury to the forehead and to the left-eye area in service.  An examination of the Veteran should be performed only if the physician providing the opinion deems it necessary.

Specifically, the examiner must state whether the Veteran's claimed in-service injury at least as likely as not caused or aggravated his 2006 retinal detachment. 

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.

3. Undertake any other development determined to be warranted.

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

